OLSZEWSKI, J.,
Dissenting:
¶ 1 I find that the Commonwealth did not properly commence its prosecution against appellee because it did not file a valid arrest warrant within the requisite five-year limitations period. Therefore, I respectfully dissent from the majority opinion.
¶2 Generally, “a prosecution is commenced either when an indictment is found or an information ... is issued, or when a warrant, summons or citation is issued, if such warrant, summons or citation is executed without unreasonable delay.” 42 Pa. C.S.A. § 5552(e). In this case, the Commonwealth commenced its prosecution by issuing a “John Doe” arrest warrant on July 29, 2002, just four days before the five-year statute of limitations expired on August 2, 2002. While the Commonwealth did not delay in executing this warrant, it did not contain sufficient information to be valid.
¶ 3 It is well settled that only a valid warrant will be sufficient to toll the statute of limitations. See Commonwealth v. Cardonick, 448 Pa. 322, 292 A.2d 402, 406-07 (1972). Rule 504(2) of the Pennsylvania Rules of Criminal Procedure permits the Commonwealth to issue a criminal complaint against an unknown defendant if it contains “a description of the defendant as nearly as may be.” Pa.R.Crim.P. 504(2). This description requirement is mandated by the Fourth Amendment to the U.S. Constitution, which provides, “no warrants shall issue, but upon probable cause supported by Oath or affirmation, and particularly describing ... the person ... to be seized.” U.S. Const. Amend. IV (emphasis added); Wong Sun v. United States, 371 U.S. 471, 481 n. 9, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).
¶ 4 In this case, the majority concedes that the Commonwealth’s arrest warrant, which described appellee as “John Doe ‘Steve’, address unknown, white male, 30’s,” did not sufficiently describe appellee at the time it was issued. Only when the Commonwealth amended the warrant after the statute of limitations expired did the description meet constitutional standards.
¶ 5 In effect, the majority has transformed a strict statute of limitations into an amorphous time period. According to the majority, an arrest warrant that does not particularly describe the person to be seized, a defect that would normally invalidate the warrant under the Fourth Amendment, is valid as long as the Commonwealth files it before the statute of limitations expires and then supplements the warrant with the required description some time thereafter. Such a method ignores the very purpose for having a statute of limitations and erodes the due pro*118cess protections provided by the Fourth Amendment.
¶ 6 The majority makes much of the fact that other courts have found arrest warrants valid when the warrant contained as much information about the person to be seized that the government had available to it. But the majority cites no cases in which a court allowed the government to amend a criminal complaint, information, or warrant after the statute of limitations expired for the crime. Furthermore, none of arrest warrants in the cases cited by the majority contained a description as deficient as the one filed in this case.
¶ 7 In United States v. Espinosa, 827 F.2d 604 (9th Cir.1987), the arrest warrant and accompanying affidavit described the person to be seized as a Latin male, approximately 35 years of age, 5'8"/5'10", approximately 200 pounds, black hair, and black full beard. Id. at 607. It also described the place where the person to be seized could be found. Id. In United States v. Ferrone, 438 F.2d 381 (3d Cir.), cert. denied, 402 U.S. 1008, 91 S.Ct. 2188, 29 L.Ed.2d 430 (1971), the arrest warrant described the person to be seized as a white male with black wavy hair and stocky build, and included the precise location where the person could be found. Id. at 389. In United States v. Doe, 401 F.Supp. 63 (E.D.Wisc.1975), the arrest warrant included the alias of the person to be seized, as well as his race, sex, age, weight, hair color, eye color, and peculiar facial characteristics. Id. at 65. The warrants in these cases cite specific identifying characteristics of the person to be seized. The arrest warrant in this case, however, only described the person to be seized as “John Doe ‘Steve’, address unknown, white male, 30’s.” As the trial court noted, “according to a Social Security Administration website, in the 1960’s and 1970’s almost a million individuals were born with the name Steve.” Trial Court Opinion, 9/15/03, at 5, n. 8. In my opinion, an arrest warrant for a thirty-something-year-old Caucasian man named Steve living somewhere in the world does not qualify as a particular description of the person to be seized.
¶ 8 While I agree with the majority that we must consider the sufficiency of John Doe warrants on a case-by-case basis, we must also apply the statute of limitations that the General Assembly has mandated for certain offenses. The majority’s approach emphasizes the best efforts of the Commonwealth in obtaining a sufficient description of the person to be seized while ignoring the statute of limitations of a particular offense. Such a formula would allow the Commonwealth to routinely file John Doe warrants, with virtually no identifying information in them for the purpose of extending the statute of limitations for an uncertain amount of time.
¶ 9 It is my contention that an adequate description of a person to be seized must be included in a warrant, information, or complaint before the statute of limitations expires. Because the warrant that tolled the statute of limitations in this case did not contain a particular description of ap-pellee, it was not valid, and therefore, the statute of limitations expired on the offense charged. Accordingly, I would affirm the lower court’s disposition of this case.